COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                      ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         Harris County Appraisal District v. PXP Aircraft, LLC

Appellate case number:       01-17-00793-CV

Trial court case number:     2016-34309

Trial court:                 189th District Court of Harris County


       Appellant’s motion for en banc reconsideration is denied.


Justice’s signature: /s/ Richard Hightower
                     Acting for the Court

The court en banc consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.

Date: April 9, 2019